Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the language “based on the impulse response function acquired by estimation” should be replaced by the language -- based on the impulse response function—following the content of [0069], as published.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
  
Specifically, Representative Claim 1 recites:
A system identification device, comprising: 
at least one processor configured to: 
calculate a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited, and 
perform system identification of the analysis target by using an impulse response function acquired from the calculated self- frequency response function, and an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process/apparatus claims 1-3, 5, and 10-11) and a product (apparatus claims 4 and 6-9).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/machine).
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, steps of “calculate a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” and “perform system identification of the analysis target by using an impulse response function acquired from the calculated self- frequency response function, and an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” are treated by the Examiner as belonging to mathematical concept grouping.
Similar limitations comprise the abstract ideas of Claims 10 and 11.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a processor; being measured at a position where an analysis target is excited;
In Claim 10: a processor; being measured at a position where an analysis target is excited;
In Claim 11: a non-transitory computer-readable storage medium comprising a computer program; being measured at a position where an analysis target is excited
In Claims 1 and 10, the additional element “a processor”, and in Claim 11, the additional element “a non-transitory computer-readable storage medium comprising a computer program“, are recited. A generically-recited computer readable medium, and a processor (generic processor) are not meaningful and are not qualified as particular machines.  
A feature “being measured at a position where an analysis target is excited” implied using a measurement device to measure a position where an analysis target is excited, represents a mere data gathering step and only adds an insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis), such as EP2682729 to Guillaume et al. discloses the 
The independent claims 1, 10, and 11, therefore, are not patent eligible.
With regards to the dependent Claims, Claims 3-9 are similarly ineligible.  Claims 3-9 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims by reciting mathematical concept (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20170010861 to Saito et al. (hereinafter ‘Saito’) in view of EP2682729 to Guillaume et al. (hereinafter ‘Guillaume’).
Regarding Claim 1: Saito discloses:
there is provided a system identification device receiving an impulse response of a dynamic system to be identified”), comprising: 
-“at least one processor” (Fig.1, “system dimension determination unit” and “system matrix identification unit” are processors, added by examiner) configured to: 
-“calculate a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”);
-“perform system identification of the analysis target by using an impulse response function acquired from the calculated self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
	Saito is silent on “an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled”.
	However, Guillaume discloses:
-“an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system 

Regarding Claim 9: Saito/Guillaume combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
Guillaume further discloses:
-“wherein the at least one processor acquires, by the system identification, a mass, a stiffness constant, and a damping coefficient of a system of the analysis target” (Fig. 3; para 0009 – “scalar transmissibility functions, obtained under different loading conditions, intersect at the system's poles. Hence, localization of these intersections yields the system's poles, in which the system poles contain the natural frequencies and damping ratios”; para 0022 – “the parametric matrix model has a number of rows not exceeding the difference between the number of the output signals and the number of uncorrelated inputs acting on the system during loading. The inputs be forces, pressures, moments, but also electrical quantities like voltages or currents. In general, any actuation capable of exciting a system and thus generating output signals can be employed”; para 0076 – “To illustrate the performance of the method according to this invention a series of simulations using a simple mass dampener spring model, as depicted in Fig.3 is performed. The resonant frequencies and damping ratios are shown in the following table”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, 

Regarding Claim 10: Saito discloses:
-“A system identification method, comprising: exciting an analysis target by an excitation device” (para 0058 – “A method of striking and vibrating a target dynamic system using an impulse hammer (i.e. excitation device, added by examiner)”;
-“ measuring an input signal and an output signal, by a measurement device, at a position where the analysis target is excited” (para 0062 – “FIG. 6 is a schematic diagram illustrating a time waveform of a system input/output obtained when the dynamic system is stroke and vibrated in the system identification device of the present embodiment. FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device of the present embodiment”);
-“by at least one processor” (Fig.1, “system dimension determination unit” and “system matrix identification unit” are processors, added by examiner), 
-“calculating a self-frequency response function, based on the measured input signal and the measured output signal” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”), and 
- “performing system identification of the analysis target by using an impulse response function acquired from the calculated self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).

	However, Guillaume discloses:
-“an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saito/Guillaume combination in view of US5394322 to Hansen (hereinafter ‘Hansen’).

Regarding Claim 2: Saito/Guillaume combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
Saito further discloses:
“system dimension determination unit” and “system matrix identification unit” are processors, added by examiner; para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
Saito is silent on:
-“estimates the impulse response function of a virtual two-degree-of-freedom model by using a multivariable Newton's method”.
	Guillaume further discloses: 
-“a virtual two-degree-of-freedom model” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model).
	Hansen further discloses:
-“using a multivariable Newton's method” (Abstract – “An apparatus and method for process control… further includes means for measuring the process response. The apparatus selects parameters for the process model form according to a function of the measured process response”; p.8, ll. 15-17 - “Identification of a process model including a secondary lag requires an iterative solution. Newton’s method can be used and it achieves fast convergence”; p. 28, ll. 7- 13 - “The cross-correlation function of a linear filter's output with its input is equal to its impulse response convolved with the autocorrelation function of its input. When the input is white noise, its autocorrelation is an impulse function (the derivative of a step function). The cross-correlation is then equal to the filter's impulse response”; p. 28, ll. 14-16 – “a deterministic disturbance may be considered to be the step or impulse response of a stable linear filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito/Guillaume combination, as taught by Hansen, in order to improve the accuracy of system identification by being able to estimate the impulse response function and identify the system with higher degree of accuracy using a model enhanced by iterative Newton’s method.

Regarding Claim 3: Saito/Guillaume combination discloses the system identification device according to claim 2 (see the rejection for Claim 1).
Saito further discloses:
-“wherein the at least one processor further calculates an initial value to be used in a multivariable Newton's method, based on physical data of the analysis target” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device of the present embodiment. … A system input 11 and a system output 12 obtained when the dynamic system to be identified is stroke and vibrated are set as inputs (i.e. initial value, added by examiner). Further, a system input application time specification unit 51 and the impulse response converter 52 illustrated in FIG. 7 and the whole system identification device 10 of FIG. 1 are collectively set as an impulsive excitation-based system identification device 50”).  
Claims 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito/Guillaume combination in view of US20170343514 to Takata et al. (hereinafter ‘Takata’).

Regarding Claim 4: The Saito/Guillaume combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
The Saito/Guillaume combination is silent on:
-“wherein the analysis target is a pipeline”.  

-“wherein the analysis target is a pipeline” (para 0027 – “FIG. 2 is a block diagram illustrating a configuration of a piping inspection system 1 according to the example embodiment of the present invention. Referring to FIG. 2, the piping inspection system 1 includes an excitation unit 100 and an inspection unit 200 (or a piping inspection device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito/Guillaume combination as taught by Takata, in order to apply the system identification device to the pipelines that are greatly affected by vibration, and to make the operation of the pipeline more safe.

 Regarding Claim 5: The Saito/Guillaume combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
The Saito/Guillaume combination is silent on:
-“ further comprising: an excitation device that excites the analysis target; a measurement device that measures the input signal and the output signal at the position where the analysis target is excited by the excitation device; and an installation positioning member that installs the excitation device and the measurement device in such a way that a position where the excitation device excites the analysis target and a position where the measurement device measures the analysis target coincide with each other”.
	Saito further discloses:
A method of striking and vibrating a target dynamic system using an impulse hammer (i.e. excitation device, added by examiner)”.
	Takata discloses:
-“a measurement device that measures the input signal and the output signal at the position where the analysis target is excited by the excitation device” (para 0031 – “The inspection unit 200 includes a wave detection unit 210 (i.e. measurement device, added by examiner) and a diagnosis unit 220”); and 
-“an installation positioning member that installs the excitation device and the measurement device in such a way that a position where the excitation device excites the analysis target and a position where the measurement device measures the analysis target coincide with each other” (para 0045 – “as illustrated in FIG. 4, the wave sensor 211 is installed in such a way that one among the sensing axes is along the axial direction (the direction of the longitudinal wave) of the pipe 300 and the other is along the circumferential direction (the direction of the torsional wave) perpendicular to the axial direction of the pipe 300 (interpreted as being coincide with each other, added by examiner”; Fig. 9 (element 501 is the installation positioning member, added by examiner); para 0081 – “As illustrated in FIG. 9, as the excitation jig 102, a trapezoidal cone-shaped bar 501 (a tapered bar 501 with circular cross-section) is fixed on an underground hydrant 400 that is vertically attached to the pipe 300 at the excitation position of the pipe 300. One end (the lower base face) of the bar 501 is fixed on a water intake 401 of the underground hydrant 400”).
 the Saito/Guillaume combination, as taught by Takata, in order to provide the reliable system for the identification of a fault in pipeline using vibrations excited by the hammer.  

 Regarding Claim 6: The Saito/Guillaume combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	Saito further discloses:
-“wherein the excitation device is an impulse hammer with a built-in force sensor, or an electromagnetic exciter” (para 0058 - “A method of striking and vibrating a target dynamic system using an impulse hammer”).
 
Regarding Claim 7: The Saito/Guillaume combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	The Saito/Guillaume combination is silent on:
-“wherein the measurement device is an acceleration pickup, a laser displacement gauge, a laser Doppler velocimeter, or a contact-type displacement gauge”.
	However, Takata discloses:
-“wherein the measurement device is an acceleration pickup” (para 0031 – “The inspection unit 200 includes a wave detection unit 210 (i.e. acceleration pickup, added by examiner) and a diagnosis unit 220”; para 0032 – “The wave detection unit 210 includes a wave sensor 211“; para 0033 – “the wave sensor 211 is a piezoelectric three-axis acceleration sensor including a built-in constant current drive circuit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito/Guillaume combination as taught by Takata, in order to provide the reliable system for the identification of a fault in pipeline using vibrations excited by the hammer.  

Regarding Claim 8: The Saito/Guillaume combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	The Saito/Guillaume combination is silent on:
-“wherein the installation positioning member is a hydrant coupler”.
	However, Takata discloses:
  -“wherein the installation positioning member is a hydrant coupler” (Fig. 9; para 0081 – “As illustrated in FIG. 9, as the excitation jig 102, a trapezoidal cone-shaped bar 501 (a tapered bar 501 with circular cross-section) is fixed on an underground hydrant 400 (i.e. cone-shaped bar 501 attached to the underground hydrant 400 is a hydrant coupler, added by examiner) that is vertically attached to the pipe 300 at the excitation position of the pipe 300. One end (the lower base face) of the bar 501 is fixed on a water intake 401 of the underground hydrant 400”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by the Saito/Guillaume combination, as taught by Takata, in order to provide the reliable 

	Regarding Claim 11: Saito discloses:
-“ calculating a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”);
-“ performing system identification of the analysis target by using an impulse response function acquired from the calculated self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
Saito is silent on “A non-transitory recording medium recording a program causing a computer to execute an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled”.
However, Takata discloses:
-“A non-transitory recording medium recording a program causing a computer to execute” (para 0014 – “A computer readable storage medium according to an exemplary aspect of the present invention records thereon a program causing a computer to perform a method including: detecting waves of different wave modes at a second position of a pipe, the waves of different wave modes being excited simultaneously at a first position of the pipe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito as taught by Takata in order to make the system identification faster and more reliable by using a computer.
Guillaume further discloses:
As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5038614 to Bseisu et al. (hereinafter ‘Bseisu’) discloses the acoustic vibration detection of fluid leakage from conduits and other vibration-generating events that may be located and analyzed by sensing axial and torsional vibrations.
US5251155 to Adachi (hereinafter ‘Adachi’) discloses the system identification apparatus which determines the transfer function of an object to be identified for input and output signals.
US20050072234A1 to Zhu et al. (hereinafter ‘Zhu’) discloses the system and method for detecting structural damage utilizing the perturbation methodology using 
US20180320827A1 to Hull et al. (hereinafter ‘Hull’) discloses a method and a system for simulating a leak in a pipeline, and coupling a conduit to a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863